DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second valve chamber separate from the first valve chamber and configured to connect to the fluid bladder separate from the first valve chamber and the second valve chamber…”.  The examiner notes that it is unclear how the second valve chamber is configured to connect to the fluid bladder separate from itself.  In other words, if the second valve chamber is states to be configured to connect to the fluid bladder, how can the second valve chamber be separate from the fluid bladder?  Because of this confusion, the metes and bounds of the claim cannot be completely understood.
Claims 2-15 depend from claim 1, or incorporate all of the limitations thereof and therefore inherit the deficiencies.

The examiner apologizes for making only a 112 rejection of the instant claims; however, based upon the structural limitations of claim 1, it appears to be the only rejection found (see explanation below).  However, if the Applicant corrects the 112 rejection above, the metes and bounds of the claim could change and a rejection could arise based upon the amendment.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:   The closest prior art of record has been included in the PTO-892.  The examiner notes that Hattori et al. (US 4491364) appears to be the closest prior art of record.  Regarding claim 1, Hattori et al. (US 4491364) teaches a valve (5) for a fluid bladder (1) of a seat adjustment device of a vehicle seat (see Figure 1), comprising: a first valve chamber (6) configured to connect to a fluid source (3, pump); a second valve chamber (10) separate from the first valve chamber (6 – see Figure 2) and configured to connect to the fluid bladder (1) separate from the first valve chamber and the second valve chamber and configured to connect to an environment of the valve (see Figure 2 as 10 leads into the innards of the valve); a fourth valve chamber (53b) separate from the first valve chamber (6), the second valve chamber (10) and a third valve chamber (8) and fluidically connected to the first valve chamber (6) via a first fluid passage (through the pathway of 7), fluidically connected to the second valve chamber (10) via a second fluid passage (8 and 58 combination) and fluidically connected to the third valve chamber (8) via a third fluid passage (58 only); and an actuator unit (18) comprising a blocking element (15) disposed in the fourth valve chamber (see Figure 2) and an actuator element (14) disposed in the third valve chamber (8) , wherein the actuator element (14) is coupled to the blocking element (15).
However, Hattori does not distinctly disclose the actuator element (14) is coupled to the blocking element (15) and is configured to move the blocking element between a first position wherein the first fluid passage is opened and the third fluid passage is closed, and a second position wherein the first fluid passage is closed and the third fluid passage is opened.  It appears that the blocking element is the structure that moves the actuator element within Hattori.  The user moves the blocking element 15 which exerts a force on the actuator 14 to move into various positions.  The way that the structure of claim 1 is set forth, it would not make sense that item 14 would be considered the blocking element and item 15 the actuator.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R WENDELL/Primary Examiner, Art Unit 3636